       Case: 3:18-cv-01623-JJH Doc #: 31 Filed: 03/08/21 1 of 4. PageID #: 142




                              UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION


Tammy J. Shope,                                                 Case No. 3:18-cv-1623
Individually and as Administrator
Of the Estate of John Anderson Shope,
Deceased,

                         Plaintiff,

        v.                                                      MEMORANDUM OPINION
                                                                    AND ORDER

United States of America,

                         Defendant.


                                         I.     INTRODUCTION

        Plaintiff Tammy J. Shope initiated this litigation on behalf of herself and as administrator of

the estate of her deceased husband, John Anderson Shope. Plaintiff seeks summary judgment on

the issue of which state’s law – Michigan’s or Ohio’s – applies to her claim under the Federal Tort

Claims Act. (Doc. No. 24). The government filed a brief in response, (Doc. No. 26), and Plaintiff

filed a brief in reply. (Doc. No. 27).

                                          II.   BACKGROUND

        In September of 2015, John Anderson Shope, an Army veteran and Ohio resident, traveled

to the Veterans Administration Medical Center in Ann Arbor, Michigan, to undergo a liver biopsy

and ablation in connection with his early-stage liver cancer. John also suffered from a low platelet

count and he tragically bled to death within hours of the procedure. Plaintiff asserts John’s death

was the result of the medical negligence of the interventional radiologist who performed the
       Case: 3:18-cv-01623-JJH Doc #: 31 Filed: 03/08/21 2 of 4. PageID #: 143



procedure and seeks to recover damages from the United States Department of Veterans Affairs for

John’s personal injuries and wrongful death. (Doc. No. 1 at 2-3).

        Plaintiff filed suit in the Northern District of Ohio, Western Division, because she resides in

this district. See 28 U.S.C. § 1402(b). She argues that, under Michigan’s choice of law rules, Ohio

law applies to her tort claim. (Doc. No. 24). The government agrees Michigan’s choice of law rules

apply but argues those rules point to the application of Michigan law to Plaintiffs’ claim. (Doc. No.

26).

                                             III.    ANALYSIS

        The United States has waived its sovereign immunity for civil actions seeking monetary

damages for

        personal injury or death caused by the negligent or wrongful act or omission of any
        employee of the Government while acting within the scope of his office or
        employment, under circumstances where the United States, if a private person,
        would be liable to the claimant in accordance with the law of the place where the act
        or omission occurred.

28 U.S.C. § 1346(b)(1). The “law of the place where the act or omission occurred” includes that

State’s choice-of-law rules. See, e.g., Richards v. United States, 369 U.S. 1, 11-14 (1962); Gowdy v. United

States, 412 F.2d 525, 527 (6th Cir. 1969).

        The parties agree Michigan’s choice-of-law rules apply because the act or omission giving

rise to Plaintiff’s claim occurred in Michigan. Under those rules, Michigan law applies unless there is

a “rational reason” to apply the law of another state. Sutherland v. Kennington Truck Serv., Ltd., 562

N.W.2d 466, 471 (Mich. 1997). To determine whether a “rational reason” exists, a court must

determine (1) if another state “has an interest in having its law applied” and, if so, (2) whether

“Michigan’s interests mandate that Michigan law be applied, despite the [other state’s] interests.” Id.

(citation omitted).




                                                      2
       Case: 3:18-cv-01623-JJH Doc #: 31 Filed: 03/08/21 3 of 4. PageID #: 144



         Sutherland, in large part, answers the first (and determinative) question. The only contact

Ohio has with this litigation is that Plaintiff is an Ohio resident and “[t]he United States Supreme

Court has stated that the plaintiff’s residence, with nothing more, is insufficient to support the

choice of a state’s law.” Id. (citing Home Ins. Co. v. Dick, 281 U.S. 397, 408 (1930)). This litigation is

centered on acts and omissions which occurred in Michigan. John traveled to Michigan to undergo

surgery at a Michigan-based hospital, performed by a Michigan-based surgeon, and received his

post-surgical care at that Michigan-based hospital. (Doc. No. 1 at 1-3). The only connection Ohio

has to the events which gave rise to this case is the fact that John was an Ohio resident. This is

insufficient to overcome the presumption in favor of the application of Michigan law. See Sutherland,

562 N.W.2d at 471-72.

         Plaintiff contends “Ohio has an interest in having its law applied, because the tort victim is

an Ohio citizen seeking redress for injuries in a court situated in Ohio where jurisdiction and venue

are indisputably proper.” (Doc. No. 24 at 4). While Plaintiff is correct that both jurisdiction and

venue are proper in this Court, those things are true because of statute and Plaintiff’s residence.

Section 1346(b)(1) vests the federal courts with exclusive jurisdiction over claims like Plaintiff’s, and

§ 1402(b) limits the proper venue to the plaintiff’s place of residence or the place where the

underlying act or omission occurred. Thus, jurisdiction and venue are proper here because of

Plaintiff’s residence, and not because of any connection between Ohio and the events underlying

this litigation.

         Moreover, the fact that John received his primary medical care and treatment at a V.A.

healthcare facility located in Toledo, Ohio does not increase Ohio’s connection to the acts and

omissions at issue in this case. (See Doc. No. 27 at 3). Plaintiff does not allege that John sustained

personal injuries from, or that his death was caused by, his course of care at the Toledo facility. The

complaint establishes that the claims at issue in this case arise solely from the acts and omissions of


                                                     3
         Case: 3:18-cv-01623-JJH Doc #: 31 Filed: 03/08/21 4 of 4. PageID #: 145



individuals located in Michigan. (Doc. No. 1 at 2-3). The record before me contains no evidence

that John’s separate, though long-standing, medical treatment relationships in Ohio resulted in his

death.

         Plaintiff also argues Ohio has a strong interest in ensuring its citizens are appropriately

compensated for deaths caused by a defendant’s wrongful acts or omissions. (Doc. No. 24 at 4-5;

Doc. No. 27 at 3-4). While this may be true, it does not mean Ohio has a strong interest in applying

its law to the conduct of individuals located in other states. Moreover, Plaintiff’s argument runs

counter to the plain language of § 1346(b)(1), which calls for the application of the law of the place

in which the underlying act or omission occurred, rather than the law of place in which the injured

party resides.

         Nearly all – if not all – of the conduct giving rise to this case occurred in Michigan. Under

Michigan’s choice-of-law rules, this means Michigan law applies to Plaintiff’s claim. Cf. VanPortfliet

v. Carpet Direct Corp., 2017 WL 1023380, at 84 (D. Col. March 15, 2017) (applying Sutherland and

holding Colorado law applied to dispute in which “virtually all of the conduct between the parties

occurred in Colorado”); Jarrett v. Terrell, Case No. CV19-6234, 2020 WL 2081583, at *5-6 (C.D. Cal.

March 5, 2020) (applying Sutherland and holding California law applied to case in which “virtually all”

of the underlying conduct occurred in California and to which Michigan’s only contact was as

plaintiff’s residence). Further, because no other state’s law overcomes the presumption in favor of

the application of Michigan law, I need not consider the factors applicable to step two of the

Sutherland analysis. See Sutherland, 562 N.W.2d at 471.

                                          IV.     CONCLUSION

         For the reasons stated above, I conclude Michigan law applies to Plaintiff’s claim.

         So Ordered.

                                                          s/ Jeffrey J. Helmick
                                                          United States District Judge

                                                     4
